UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7551


GREGORY ROBINSON,

                Petitioner - Appellant,

          v.

GENE JOHNSON, Director/VDOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00995-LMB-TRJ)


Submitted:   May 26, 2011                    Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory Robinson seeks to appeal the district court’s

order    dismissing          his     28   U.S.C.      § 2254       (2006)        petition     for

failure to exhaust his claims in state court.                             The order is not

appealable       unless        a     circuit        justice        or     judge      issues    a

certificate      of        appealability.           See    28    U.S.C.       § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a    prisoner        satisfies       this    standard    by

demonstrating         that        reasonable        jurists       would       find     that   the

district       court’s       assessment      of     the     constitutional           claims   is

debatable      or     wrong.         Slack     v.    McDaniel,          529   U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at   484-85.          In    his     informal      brief,        Robinson      has    failed   to

address the district court’s dispositive finding that the claims

raised    in    his        § 2254    petition       were     not    properly         exhausted.

Therefore,       Robinson          has    forfeited        appellate          review    of    the

district court’s ruling.                  See 4th Cir. R. 34(b).                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                                2
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3